Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Altman on 06/03/2022.
The application has been amended as follows: 
Claim 1. ….a secondary outer bag comprising a second multilayer polymer film, wherein the second multilayer polymer film….
Specification, page 3 line 23: replaced “Solmed” with “SOLMED”
Specification, page 4 line 4: replaced “Mediflex” with “MEDIFLEX”
Specification, page 9 line 9: replaced “Solmed” with “SOLMED”
Specification, page 9 line 13: replaced “Mediflex” with “MEDIFLEX”
Specification, page 9 line 20: replaced “Mediflex” with “MEDIFLEX”
Specification, page 9 line 32: replaced “Mediflex” with “MEDIFLEX”
Specification, page 10 line 5: replaced “Solmed” with “SOLMED”
Specification, page 10 line 7: replaced “Mediflex” with “MEDIFLEX”
Specification, page 10 line 14: replaced “Mediflex” with “MEDIFLEX”
Specification, page 10 line 19: replaced “Solmed” with “SOLMED”
Specification, page 10 line 20: replaced “Mediflex” with “MEDIFLEX”
Specification, page 11 line 12: replaced “Solmed” with “SOLMED”
Specification, page 11 line 13: replaced “Mediflex” with “MEDIFLEX”
Terminal Disclaimer
The terminal disclaimer filed on 05/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,624,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is McDorman (US 2013/0327677), Takahagi et al (US 2005/0255200), Blackman (US 2016/0368257) and Burki et al (US 7476428).
The prior art does not reasonably teach or disclose, alone or in combination, a multilayer film comprising layers of PET-SiOx, oriented polyamide, PP-SiOx, and polypropylene.
McDorman does not teach a secondary outer bag made of a multilayer polymer film, where the multilayer polymer film comprises layers of PET-SiOx, OPA, PP-SiOx, and PP. Instead, McDorman simply teaches a secondary outer bag. Takahagi teaches a food packaging bag that can be made of various materials such as PET, PA, and PP, and SiOx can be deposited on those materials (¶ [0086]). However, Takahagi does not explicitly teach a laminate of all of the materials, where both the PET and one of the PP layers have a SiOx coating. One of ordinary skill in the art would not have found it obvious based on the teachings of Takahagi to combine the polymers into a laminate as claimed.
Blackman teaches a packaging material that can comprise PET, OPA, and PP as well as SiOx (¶ [0016]). However, Blackman does not disclose which layers the SiOx is coated on – the claim of the instant application indicates that both the PET layer and one of the PP layers have a coating of SiOx. Blackman merely indicates that SiOx can be used, but does not state how many layers of SiOx or the location in the laminate. As such, Blackman does not teach or motivate a laminate as claimed in Claim 1.
Burki teaches a gas barrier packing laminate with two carrier layers that are both coated with SiOx (Claim 1), an intermediate layer in between the two carrier layers, and outside layers of heat-sealable olefin polymer. Claim 14 indicates the carrier layers can be PP, and Claim 15 indicates the carrier layers can be PET, or a film of PET and OPA. The intermediate layer can be made of PP (Claim 11). However, the specific laminate as claimed in the instant application Claim 1 is not disclosed in Burki, and one of ordinary skill in the art would not have found it obvious based on the disclosure of Burki to create the claimed laminate due to the lack of explicit teachings and the requirement to combine various embodiments of Burki with no motivation for combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781